UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q/A Amendment No. 2 QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 Commission File Number: 333-153172 NUMBEER, INC. (Exact name of registrant as specified in its charter) Nevada 26-2374319 (State or other jurisdiction) (IRS Employer Identification No.) of incorporation or organization) 112 North Curry Street, Carson City, Nevada 89703-4934 (Address of principal executive offices and zip code) (775) 321-8216 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesQNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting company Q Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesQ No ¨ The number of shares outstanding of the Registrant's Common Stock as of November 30, 2010 was 7,596,000 shares of common stock, $0.001 par value, issued and outstanding. Explanatory Note: This Form 10-Q/A amends the Registrant’s Form 10-Q for the period ending November 30, 2010 which was originally filed on November 19, 2011 and as amended on Form 10-Q/A filed on May 31 2011.This Form 10-Q/A has been reviewed by the Registrant’s independent public accountants, Li & Company, PC, who completed their review on May 31, 2011The purpose of the amendment is to incorporate the review of the Registrant’s financial statements by the Registrant’s independent public accountants and attach a copy of thier review report, which has been included immediately preceding the Registrant’s financial statements. INDEX Page Number PART I – FINANCIAL INFORMATION Item 1 Financial Statements 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 15 Item 4 Controls and Procedures 16 PART II – OTHER INFORMATION Item 1 Legal Proceedings 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4 (Removed and Reserved) 17 Item 5 Other Information 17 Item 6 Exhibits 17 - 2 - NUMBEER, INC. (A Development Stage Company) CONDENSED FINANCIAL STATEMENTS November 30, 2010 Unaudited REVIEW REPORT OF INDEPENDENT ACCOUNTING FIRM CONDENSED BALANCE SHEETS CONDENSED STATEMENTS OF OPERATIONS CONDENSED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) CONDENSED STATEMENTS OF CASH FLOW NOTES TO UNAUDITED CONDENSED INTERIM FINANCIAL STATEMENTS - 3 - To the Board of Directors and Stockholders Numbeer, Inc We have reviewed the accompanying financial statements of Numbeer, Inc as of November 30, 2011, and for the three and six months then ended.These financial statements are the responsibility of Numbeer, Inc. We conducted our review in accordance with standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements in order for them to be in conformity with U.S. generally accepted accounting principles. Li & Company, PC Skillman, New Jersey May 31, 2011 - 4 - NUMBEER, INC. (A Development Stage Company) BALANCE SHEETS November 30, 2010 May 31, 2010 (Unaudited) ASSETS CURRENT ASSETS Cash $
